NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO RENE MARTINEZ, AKA Rene                 No.    16-70247
martinez,
                                                Agency No. A074-335-780
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Antonio Rene Martinez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his motion to reopen deportation proceedings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion

the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Martinez’s motion to

reopen, where, despite the vacatur of one of his convictions, he did not establish

prima facie eligibility for the relief sought. See id. (motion to reopen can be denied

for failure to establish a prima facie case for the relief sought); 8 U.S.C.

§ 1158(b)(2)(A)(ii) (asylum is not available to aliens who have been convicted of a

particularly serious crime); 8 U.S.C. § 1231(b)(3)(B)(ii) (same for withholding of

removal).

      Although Martinez now contends that his conviction under California Penal

Code § 245(a)(1) is not a particularly serious crime, we lack jurisdiction to review

this unexhausted contention. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   16-70247